Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 6, 2018.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-18-00592-CV



              IN RE PHILLIPS 66 COMPANY, ET AL., Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              11th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-42198

                         MEMORANDUM OPINION

      On July 20, 2018, relators Phillips 66 Company, Phillips 66 Partners
Holdings, LLC, Phillips 66 Partners, LP, Phillips 66 Partners GP LLC, and Phillips
66 Pipeline, LLC filed a petition for writ of mandamus in this court. See Tex. Gov’t
Code Ann. § 22.221 (West Supp. 2017); see also Tex. R. App. P. 52. In the petition,
relators ask this court to compel the Honorable Kristen Hawkins, presiding judge of
the 11th District Court of Harris County, to vacate her July 6, 2018 order denying
relators’ motions to dismiss.

      With certain exceptions not applicable here, to obtain mandamus relief, a
relator must show both that the trial court clearly abused its discretion and that relator
has no adequate remedy at law, such as an appeal. In re Prudential Ins. Co. of Am.,
148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Relators have not shown
that the trial court clearly abused its discretion. We therefore deny relators’ petition
for writ of mandamus.


                                         PER CURIAM

Panel consists of Chief Justice Frost and Justices Brown and Jewell.